Citation Nr: 1444556	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-02 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1963 to June 1967.  The appellant is the Veteran's wife.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The appellant's claim was previously denied in July 2008.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The appellant's claim for entitlement to service connection for the cause of the Veteran's death was denied in a July 2008 rating decision which is final.

2.  Additional evidence received since the July 2008 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection, and raises a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence having been submitted, the criteria for reopening the claim for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claims given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grants of the benefits sought, any error in notice or assistance is harmless.

New and Material Evidence 

The appellant seeks to reopen a previously denied claim of service connection for the cause of the Veteran's death.

In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (2008).  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Id.  All theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson¸ 20 Vet. App. 307, 313 (2007). 

The evidence sent since the appellant's July 2008 denial of service connection for the cause of the Veteran's death includes: lay statements submitted by the Veteran's family, correspondence from the medical office of Asheville Pulmonary & Critical Care Associates, and a letter from the Chief Doctor for primary care services of the Ashville, North Carolina VAMC.  The letter from the Chief Doctor indicated he completed a review of the Veteran's medical history.  The Doctor cared for the Veteran at the Asheville, North Carolina VAMC, and stated that he was unable to determine if there was any relationship between the Veteran's military service and the development of rheumatoid arthritis and rheumatoid lung disease.  The Veteran's death certificate lists the Veteran's cause of death as respiratory failure, pulmonary fibrosis, rheumatoid arthritis, and pneumothorax with pneumomediastinum. 

The evidence which is new is also material as it triggers the duty to assist. 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In cause of death cases, as in this case, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability, and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).  

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that the appellant is afforded every possible consideration. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

As already noted in the previous section, a VA medical opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability, and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).  The Veteran's cause of death on his death certificate shows that the Veteran died of respiratory failure, pulmonary fibrosis, rheumatoid arthritis, and pneumothorax with pneumomediastinum.  The Veteran's wife has consistently contended that in service exposure to Agent Orange caused the Veteran's death or in the alternative that service-connected PTSD, evaluated as 50 percent disabling, was a significant contributing factor. The Veteran's wife also introduced evidence which indicated that medical professionals were unable to determine whether or not the Veteran's service contributed to his death.  



Accordingly, the case is REMANDED for the following action:

1. Refer the claims folder to a qualified physician for an opinion as to whether the Veteran's cause of death is related to service. The claims folder must be made available to and be reviewed by the examiner.

The physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that (1) the cause of the veteran's death was due to in-service exposure to Agent Orange or otherwise related to his period of active service, or (2) the veteran's service-connected posttraumatic stress disorder caused or contributed substantially to cause the Veteran's death. The physician must consider the allegation that the Veteran's pulmonary fibrosis was caused by Agent Orange exposure.  The physician should set forth the complete rationale for the conclusions reached in report.  If the requested opinion cannot be provided without resorting to mere speculation, the physician should clearly so state.
 
2. Thereafter, readjudicate the appellant's claim for service connection for the cause of the Veteran's death.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


